Citation Nr: 0938740	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial higher evaluation for non-Hodgkin's 
lymphoma with anemia, currently evaluated as 100 percent 
disabling effective September 9, 2004 and 10 percent 
effective December 1, 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for non-Hodgkin's lymphoma, 
assigning a 0 percent rating effective September 9, 2004.  In 
July 2009, the RO granted an increased rating of 100 percent 
for non-Hodgkin's lymphoma effective September 9, 2004 and a 
10 percent rating effective December 1, 2004.  The Veteran 
submitted a statement in August 2009 that the VA decision 
satisfied his appeal on all issues and that he wished to 
withdraw his appeal.


FINDING OF FACT

On a written statement dated in August 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to an 
initial increased rating for non-Hodgkin's lymphoma with 
anemia have been met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

As the Veteran (appellant) has withdrawn his appeal as to the 
issue of entitlement to an initial increased rating for non-
Hodgkin's lymphoma, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue. Accordingly, the Board does not have jurisdiction to 
review the issue of entitlement to an increased rating for 
non-Hodgkin's lymphoma and it is dismissed.


ORDER

The issue on appeal of entitlement to an initial higher 
evaluation for non-Hodgkin's lymphoma with anemia, current 
evaluated as 100 percent disabling effective September 9, 
2004 and 10 percent effective December 1, 2004, is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


